Citation Nr: 0901401	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  04-22 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent prior to July 14, 2008, for low back strain 
(formerly characterized as residuals of a lumbar vertebra 
fracture).

2.  Entitlement to an initial disability rating in excess of 
20 percent for low back strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
August 1960.

This appeal has been certified to the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision by 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Newark, New Jersey, which confirmed and continued a 10 
percent rating for the veteran's low back strain.  The Board 
remanded the veteran's case for further development in July 
2007.  In a September 2008 rating decision of the Appeals 
Management Center (AMC) in Washington, DC, the disability 
rating for the veteran's low back strain was increased to 
from 10 to 20 percent disabling, effective July 14, 2008.  
The issue on appeal was characterized as entitlement to an 
increased rating.

Upon review of the file, however, that issue is incorrect.  
An August 1992 rating decision granted service connection for 
residuals of a fracture of the lumbar vertebra (L2), 
evaluated as noncompensable (zero percent), effective from 
February 20, 1992.  The veteran perfected an appeal that 
challenged the initial zero percent rating assigned for this 
condition.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Entitlement to a (compensable) 10 percent rating was 
ultimately established pursuant to a November 1993 rating 
decision.  At that time, the RO indicated that this rating 
increase satisfied the appeal.  Since the record contains no 
written communication from the veteran (or his 
representative) that expressly indicates an intent to either 
withdrew the appeal or limited it to a specific rating for 
the service-connected low back strain, the rating award of 
November 1993 clearly could not have satisfied the veteran's 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  
Thus, the veteran has had an appeal pending since 1993, which 
was predicated upon a formal claim received February 20, 
1992, and which led to a 10 percent rating prior to July 2008 
and a 20 percent rating currently for his low back strain.  
Accordingly, the Board has recharacterized the issues on 
appeal as listed on the cover page.




FINDINGS OF FACT

1.	Prior to July 14, 2008, the evidence of record showed the 
veteran' service connected low back disability is 
characterized by forward flexion of the thoracolumbar 
spine of 75 degrees and a normal gait.  Abnormal mobility 
requiring a neck brace was not shown.

2.	As of July 14, 2008, the evidence of record shows the 
veteran's service connected low back disability is 
characterized by forward flexion of the thoracolumbar 
spine of 60 degrees and a combined range of motion of the 
thoracolumbar spine of 150 degrees, but not muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour or abnormal mobility requiring a 
neck brace.  


CONCLUSION OF LAW

1.	The criteria for an increased rating in excess of 10 
percent for a low back condition, prior to July 14, 2008, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.71a, 
Diagnostic Codes (DC) 5003, 5235-5243 (2008).

2.	The criteria for an increased rating in excess of 20 
percent for a low back condition have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.71a, Diagnostic Codes (DC) 5003, 
5235-5243 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  Such notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 115.

Notably, however, service connection for residuals of a 
lumbar vertebra fracture (reclassified as low back strain) 
has been established and initial staged-ratings have been 
assigned for this condition.  The veteran has been awarded 
the benefit sought, and thus that claim has been 
substantiated.  Dingess v. Nicholson, 19 Vet. App. 473, 490-
491 (2006).  In this context, the notice pursuant to 38 
U.S.C.A. § 5103(a) is no longer required as to this matter.  
This is so, because, after awarding the veteran service 
connection for low back strain and assigning an initial 
disability rating in August 1992, the veteran filed a notice 
of disagreement in July 1993, contesting the initial rating 
determination, i.e., a downstream element.  38 C.F.R. 
§ 3.159(b)(3)(i) (2008) (VA has no duty to provide section 
5103 notice upon receipt of a notice of disagreement).  The 
RO furnished the veteran a Statement of the Case (SOC) in 
August 1993 that addressed the initial rating assigned, 
included notice of the criteria for a higher rating for that 
condition (see also SOC, dated April 2004; Supplemental SOCs, 
dated September 2004 and September 2008), and provided the 
veteran with further opportunity to identify and submit 
additional information and/or argument, which the veteran has 
done by perfecting his appeal in October 1993 (see also 
Veteran's Statements, dated April 2003, July 2003, and May 
2004).   38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002).  
Under these circumstances, VA fulfilled its obligation to 
advise and assist the veteran throughout the remainder of the 
administrative appeals process.  See Dunlap v. Nicholson, 21 
Vet. App. (2007).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes reports of VA examinations, 
statements of the veteran and his representative, and private 
medical records.  There is no indication there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no prejudice to the veteran 
in proceeding to consider the claim on the merits.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5003.

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).  The RO provided the veteran 
with the new regulatory criteria in the April 2004 SOC.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Disabilities and 
injuries of the spine are now evaluated under 38 C.F.R. § 
4.71a, DCs 5235 through 5243, with DC 5243 as the new code 
for intervertebral disc syndrome (IDS).  Where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  The Board 
will therefore evaluate his disability under both the former 
and current standards, keeping in mind the revised criteria 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 
3.114; VAOPGCPREC. 3-2000 (April 10, 2000); Green v. Brown, 
10 Vet. App. 111, 117 (1997).

The veteran was originally rated under DC 5285, residuals of 
a vertebrae fracture.   Prior to September 26, 2003, the 
veteran could have been rated under DC 5285 or DC 5292 for 
limitation of motion of the lumbar spine.

Under former DC 5285, residuals of a vertebrae fracture were 
rated as follows:  

*	A 100 percent rating is warranted for residuals of a 
vertebrae fracture with cord involvement, bedridden, or 
requiring long leg braces.  
*	A 60 percent rating is warranted for residuals of a 
vertebrae fracture without cord involvement; abnormal 
mobility requiring neck brace.  
*	For all other cases, rating is determined in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.

38 C.F.R. § 4.71a (1993).

Under former DC 5292, limitation of motion of the lumbar 
spine is rated as 40 percent disabling if severe; 20 percent 
disabling if moderate; and 10 percent disabling if slight.  
38 C.F.R. § 4.71a (1993).

Although the criteria under Diagnostic Code 5290-5292 were 
less defined than the current criteria and numerical ranges 
of motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations.  In 
adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the 
American Medical Association Guides to Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measure range of motion of the 
spine using a goniometer.  See supplementary information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).  In other words, even 
though pre-2003 regulations did not define normal range of 
motion for the spine, the current definition is based on 
medical guidelines in existence since 1984, and the Board can 
consider the current ranges of motion to rating spine 
disabilities under the old criteria.

The revised criteria, effective September 26, 2003, created a 
general rating formula for diseases and injuries of the spine 
which provides that with or without symptoms such as pain, 
stiffness, or aching, the following ratings will apply:

*	A 10 percent rating is warranted for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  
*	A 20 percent rating is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  
*	A 40 percent rating is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  
*	A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  
*	A 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  

38 C.F.R. § 4.71a, DCs 5235-5243 (2008).

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. 
§ 4.71a.

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion for the thoracolumbar spine is 240 degrees.  
The normal range of motion for each component of spinal 
motion provided in the diagnostic codes is the maximum that 
can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, Note (2).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Fenderson at 126.  Therefore, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Id.

When determining the severity of a musculoskeletal disability 
such as the ones at issue, which are at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2008).

Analysis

After perfecting a timely appeal, following the grant of 
service connection for residuals of a lumbar vertebra 
fracture (reclassified as low back strain), the RO granted 
the veteran an initial higher rating to 10 percent in a 
November 1993 rating decision, with an effect date of 
February 20, 1992, under 38 C.F.R. § 4.71a, DC 5003-5285 
(1993).  While this appeal remained pending, the disability 
rating for the veteran's low back strain was increased to 20 
percent, effective July 14, 2008, by a September 2008 rating 
decision.  Therefore this issue is divided into two separate 
time periods: the period pprior to July 14, 2008, for which 
the 10 percent rating was granted, and the period from July 
14, 2008 to the present, for which the veteran has received a 
20 percent rating.




Prior to July 14, 2008

The evidence submitted for the period prior to July 14, 2008, 
includes service treatment records, a September 1993 VA 
medical examination, VA medical records from July 1995 to 
March 2003, private medical records from February 2001 to 
November 2002, a May 2003 VA medical examination, and an 
August 2003 radiology report.

The veteran's service treatment records show an old chip 
fracture of the second lumbar vertebra, which resulted in 
some recurrent back pain and tenderness upon movement.  He 
was placed in a body cast in September 1958.  No spinal 
abnormality is noted on his August 1960 separation 
examination.

The VA examination in September 1993 diagnosed the veteran 
with degenerative joint disease and found the veteran to have 
sudden onset back pain in certain positions and if he held 
the same position for a half hour or more.  However, he had 
normal range of motion in the low lumbosacral spine area with 
pain in the right side only at 80 degrees.  His gait was 
normal and there was no tenderness.  

VA medical records track his service-connected and non-
service-connected medical conditions including degenerative 
arthritis, including a reference in September 2000 to 
"slight scoliosis" and to treatment the veteran was 
receiving from private physicians, which is discussed below 
in reference to those private physician's records.  

The private medical records document two distinct flare-ups 
of back pain as well as their treatment and eventual 
subsidence.  The first of these accompanied a herniated disc 
in February 2001 and was resolved in April 2001.  The second 
occurred in November 2002 and he was pronounced 
"significantly improved" a week later.  

The VA examination in May 2003 found "Flexion of the lumbar 
spine is 75 degrees.  There is no pain on back motion.  The 
deep tendon reflexes are equal and active in the lower 
extremities.  There is no sensory loss to pinprick in the 
lower extremities."  

A private radiology report from August 2003 notes, "There is 
degeneration of the L5-S1 and L3-4 discs.  There is moderate 
spondylitic change of the lumbar spine."

Under former DC 5285, the next higher disability rating is a 
60 percent rating, which is warranted for residuals of a 
vertebrae fracture without cord involvement; abnormal 
mobility requiring neck brace.  The veteran's medical records 
do not include any indication that a neck brace is required.  
Therefore, a higher disability rating under former DC 5285 is 
not warranted.  38 C.F.R. § 4.71a (1993).

Under former DC 5292, the next higher disability rating is a 
20 percent rating for moderate limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a (1993).  The veteran's range 
of motion was reduced to 75 degrees flexion as of the May 
2003 VA examination.  This reduction more closely 
approximates a slight limitation of motion.

Under current DC 5235-5243, the next higher disability rating 
is a 20 percent rating for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spine contour.  38 C.F.R. § 4.71a (2008).  As 
mentioned above, the veteran's range of motion was limited to 
75 degrees forward flexion, which is not within the range 
given for a 20 percent rating.

The Board has considered whether an higher disability rating 
is warranted for the veteran's low back disability based on 
functional loss due to pain, weakness and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding 
in DeLuca.  The earliest evidence of record include 
references to pain, however, these records show no limitation 
of the veteran's range of motion.  The pain noted in these 
records, thus increase the appropriate disability evaluation 
to 10 percent.  Later records, which indicate a limited range 
of motion, do not show any additional functional loss due to 
pain, weakness and flare-ups.  Therefore, a higher evaluation 
based on DeLuca is not warranted.

The Board has considered all potentially applicable 
diagnostic codes to determine whether the veteran warrants a 
disability rating higher than 10 percent for the time period 
prior to July 14, 2008.  Upon reviewing the record in this 
case, the Board finds that, at no time prior to July 14, 
2008, has the veteran's disability warranted an evaluation 
above 10 percent.

July 14, 2008 and After

Under Fenderson, separate ratings can be established for 
separate periods of time based on the evidence at the time.  
12 Vet App 119 (1999).  Pursuant to the Board remand in July 
2007, the veteran was scheduled for a VA medical examination. 
The July 2008 VA examination notes:

Decreased active range of motion in all planes of 
motion.  He is able to flex 60 degrees, extend 20.  
Side bend right 15, side bend left 20.  Rotate 
right 15, rotate left 20.  He complains of pain in 
all ranges of motion.  Lumbosacral spine reveals no 
axial tenderness, no deformities, no cellulitis, no 
pain to palpation, no muscle spasms.  After 
repetitive motion of the lumbar spine, there is no 
additional loss of joint function.

Under former DC 5285, the next higher disability rating is a 
60 percent rating, which is warranted for residuals of a 
vertebrae fracture without cord involvement; abnormal 
mobility requiring neck brace.  The veteran's medical records 
do not include any indication that a neck brace is required.  
Therefore, a higher disability rating under former DC 5285 is 
not warranted.  38 C.F.R. § 4.71a (1993).

Under former DC 5292, the next higher disability rating is a 
40 percent rating for severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a (1993).  

The Board has considered whether an increased disability 
rating is warranted for the veteran's low back disability 
based on functional loss due to pain, weakness and flare-ups, 
pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's 
holding in DeLuca.  The July 2008 VA examiner opined that the 
veteran's pain limited his functional ability, stating "When 
he has the back pain, he is unable to sit, stand, bend or 
lift for an extended period of time."  He also noted the 
absence of muscle spasms, guarding, abnormal gait, and 
functional scoliosis.  Acknowledging these symptoms, the 
Board finds that these findings most nearly approximate the 
criteria for a 20 percent rating and do not warrant an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59.

The Board has considered all potentially applicable 
diagnostic codes to determine whether the veteran warrants a 
disability rating higher than 20 percent for the time period 
beginning on July 14, 2008.  The Board has also considered 
the applicability of DeLuca.  Upon reviewing the record in 
this case, the Board finds that, at no time since July 14, 
2008, has the veteran's disability warranted an evaluation 
above 20 percent.

Extraschedular

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature and severity of the 
veteran's service-connected low back strain, interference 
with the veteran's employment is foreseeable.  However, the 
record does not reflect frequent periods of hospitalization 
because of the service-connected disability in question, nor 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  Thus, the 
evidence of record does not reflect any factor which takes 
the veteran outside of the norm, or which presents an 
exceptional case where the currently assigned 10 percent 
rating prior to July 14, 2008, and the 20 percent rating from 
July 14, 2008, are found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not meet.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

1.  Entitlement to an initial disability rating in excess of 
10 percent prior to July 14, 2008, for low back strain is 
denied.

2.  Entitlement to an initial disability rating in excess of 
20 percent for low back strain is denied.




____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


